

AMENDMENT NUMBER THREE TO BUSINESS FINANCING AGREEMENT AND WAIVER OF DEFAULTS


This AMENDMENT NUMBER THREE TO BUSINESS FINANCING AGREEMENT AND WAIVER
OF DEFAULTS (this “Amendment”), dated as of January 2, 2019, is entered into by
and between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”), on the one
hand, and DIGITAL TURBINE, INC., a Delaware corporation (“Parent”), DIGITAL
TURBINE USA, INC., a Delaware corporation (“USA”), and DIGITAL TURBINE MEDIA,
INC., a Delaware corporation (“Media”) (Parent, USA, and Media are sometimes
collectively referred to herein as “Borrowers” and each individually as a
“Borrower”), on the other hand, with reference to the following facts:


A.Borrowers and Lender previously entered into that certain Business Financing
Agreement, dated as of May 23, 2017, as amended by that certain Amendment Number
One to Business Financing Agreement and Waiver of Defaults, dated as of July 19,
2017, and as amended by that certain Amendment Number Two to Business Financing
Agreement and Waiver of Default, dated as of August 3, 2018 (as so amended, the
“Agreement”).


B.
Borrowers are in default of the provisions of the Agreement set forth on
Schedule A

attached hereto, as at the date indicated in such Schedule (the “Existing
Defaults”).


C.Borrowers have requested that Lender waive the Existing Defaults, which Lender
is willing to do, subject to the terms and conditions of this Amendment.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as
follows:


1.    Defined Terms. All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.


2.    Amendment to Section 4.8(j). Section 4.8 of the Agreement is hereby
amended in its entirety as follows:


(j) (i) Except as otherwise provided in the paragraph following Section 4.8(k),
within 10 days after the 15th day of each calendar month, a detailed aging of
each Borrower's receivables by invoice date and due date, together with payable
aging by invoice date and due date, inventory analysis, sales or billing
journal, cash receipts report, and such other matters as Lender may request;
(ii) within 10 days after the end of each calendar month, a detailed aging of
each Borrower's receivables by invoice date and due date, together with an
inventory analysis, sales or billing journal, cash receipts report, and such
other matters as Lender may request; and (iii) within 10 days after the end of
each calendar month, a payable aging by invoice date and due date as of the 3rd
Business Day after the end of such month, commencing with January 3, 2019.


3.    Amendment to Section 4.14. Section 4.14 of the Agreement is hereby amended
in its entirety as follows:


4.14 Not permit Borrowers’ trade accounts payable that are 60 days or more past
invoice due date to exceed $3,800,000 in aggregate, measured as of the last day
of November 2018, and thereafter as of the 3rd Business Day of each calendar
month, commencing January 3, 2019.



4.
Replacement Exhibit A. Exhibit A attached to the Agreement is hereby replaced
with

Exhibit A attached to this Amendment.


5.    Waiver of Existing Defaults. Upon the terms and subject to the conditions
set forth in this Amendment, Lender hereby waives the Existing Defaults. This
waiver of the Existing Defaults shall be effective only in this specific
instance and for the specific purpose for which it is given, and shall not
entitle Borrowers to any other or further waiver in any similar or other
circumstances.


6.    Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:


(a)
Lender shall have received this Amendment, duly executed by Borrowers;



(b)    After giving effect to this Amendment, no Event of Default or Default
shall have occurred and be continuing;


(c)    Lender shall have received a fully earned and nonrefundable waiver and
amendment fee in the amount of $1,500, and reimbursement of all expenses
incurred in connection with the preparation of this Amendment; and


(d)    After giving effect to this Amendment, all of the representations and
warranties set forth herein and in the Agreement shall be true, complete and
accurate in all respects as of the date hereof (except for representations and
warranties which are expressly stated to be true and correct as of the date of
the Agreement).


7.    Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:


(a)
After giving effect to this Amendment, no Event of Default or Default is

continuing;


(b)    After giving effect to this Amendment, all of the representations and
warranties set forth in the Agreement and in the Agreement are true, complete
and accurate in all respects (except for representations and warranties which
are expressly stated to be true and correct as of the date of the Agreement);
and


(c)    This Amendment has been duly executed and delivered by Borrowers, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrowers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.


8.    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment electronically
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
electronically also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


9.    Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and



thereof, and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.


10.    No Other Waiver. Except as provided in Section 5 above, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default, whether or not known to Lender and whether or not existing on the date
of this Amendment.


11.
Release.



(a)    Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


(b)    Each Borrower understands and acknowledges that the significance and
consequence of this waiver of California Civil Code Section 1542 is that even if
it should eventually suffer additional damages arising out of the facts referred
to above, it will not be able to make any claim for those damages. Furthermore,
each Borrower acknowledges that it intends these consequences even as to claims
for damages that may exist as of the date of this release but which it does not
know exist, and which, if known, would materially affect its decision to execute
this Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.


12.    Reaffirmation of the Agreement. The Agreement as amended hereby and all
other agreements, instruments and documents executed in connection therewith
remain in full force and effect.


[remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.


DIGITAL TURBINE, INC.,
a Delaware corporation




By:     Name:     Title:     




DIGITAL TURBINE USA, INC.,
a Delaware corporation




By:     Name:     Title:     




DIGITAL TURBINE MEDIA, INC.,
a Delaware corporation




By:     Name:     Title:     








[Signatures continue on the following page]



WESTERN ALLIANCE BANK,
an Arizona corporation




By:     Name:
Title:



Schedule A to
Amendment Number Three to Credit Agreement and Waiver of Defaults Existing
Defaults
Section / Covenant
Required
Actual
Section 4.14 – Accounts Payable
Borrower shall not permit Borrowers’ trade accounts payable that are 60 days or
more past invoice due date to exceed (measured as of the last day of each
calendar month)
$4,400,000 in aggregate for the month ended September 30, 2018
$5,085,000 in aggregate for the month ended September 30, 2018
 
Borrower shall not permit Borrowers’ trade accounts payable that are 60 days or
more past invoice due date to exceed (measured as of the last day of each
calendar month)
$3,800,000 in aggregate for the month ended October 31, 2018
$5,236,000 in aggregate for the month ended October 31, 2018




Exhibit A to
Amendment Number Three to Credit Agreement and Waiver of Defaults Form of
Compliance Certificate



